Citation Nr: 0713737	
Decision Date: 05/09/07    Archive Date: 05/17/07	

DOCKET NO.  04-02 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for a chronic stomach 
disorder.



REPRESENTATION

Appellant represented by:	J. Mark, Attorney-at-Law



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION


The veteran had active military duty from April 1951 to April 
1953.

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a July 2002 rating decision 
issue by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  

In March 2005, the Board denied the veteran's claim and the 
veteran appealed.  Pursuant to an August 2006 joint motion 
for remand, the Clerk of the United States Court of Appeals 
for Veterans Claims (Court) approved the motion and remanded 
the issue to the Board for further action consistent with the 
joint motion.  Because those issues cannot be addressed at 
the Board, the case must be REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


REMAND


The principal thrust of the joint motion was that VA failed 
to properly develop the veteran's claim consistent with VA 
laws and regulations, including VCAA.  The Board would point 
out that the representative submitted a written statement by 
the veteran's treating physician, dated in March 2007, for 
consideration in the veteran's behalf.  Although initial RO 
consideration was waived, this statement must be considered 
by the RO following the additional development detailed 
below.


For these reasons, the case is REMANDED to the RO for the 
following action:

1.  Initially, the RO should process a 
request to NPRC specifically requesting 
the production of hospitalization records 
for the veteran, which are according to 
M21-1, Part III, Paragraph 4.03(b), 
maintained separate and apart from 
ordinary service medical records (which 
have already been determined to be lost 
or misplaced).  A specific request for 
the veteran's hospitalization records 
commencing in October 1951 at the Army 
Hospital located at Fort Hood, Texas.  
Any records obtained must be added to the 
claims folder.  . 

Although not raised in the joint motion, 
the Board would also request the RO to 
initiate a request for any and all 
available service personnel records for 
the veteran, which could prove useful 
considering the complete absence of all 
service medical records.  Any records 
obtained must be added to the claims 
folder.

2.  After completing the above 
development through NPRC, the RO should 
then specifically notify the veteran in 
writing, consistent with VCAA, that no 
service medical records are available for 
his period of active military service.  
If additional requests for specific Fort 
Hood hospitalization records from 1951 
and/or service personnel records are also 
met with a negative response, this 
notification to the veteran should also 
include notice of any additional records 
which are unavailable.  

The veteran should also be provided a 
medical release form and requested to 
complete it in full with respect to any 
and all surgical procedures that he 
underwent in the 1960s and 1970s at what 
was then, (or now) called the Boston 
Medical Center.  He must be informed that 
it is necessary that he completely and 
accurately fill out and return this 
medical release so that VA may attempt to 
collect these records in the development 
of his claim.  When the completed medical 
release is returned, the RO should 
attempt to secure any and all records of 
the veteran's abdominal surgery in the 
60s and 70s which may be available at 
what was then (or now) called the Boston 
Medical Center.  Any evidence obtained 
should be added to the claims folder.  A 
negative response must be communicated to 
the veteran.   

3.  The RO is directed to review the 
claims folder and to seek copies of all 
records of the veteran's treatment from 
the Boston VAMC which are not already on 
file.  The joint motion specifically 
reports that the veteran was provided a 
VA gastrointestinal examination in 
January 2002 at the Boston VAMC by a 
physician identified as Dr. Moschos.  Any 
records obtained must be adde3d to the 
claims folder.  Again, if any records 
sought on remand cannot be located, the 
veteran must be so notified consistent 
with VCAA.  

4.  After completing the above 
development, the RO should again review 
the entirety of the evidence on file.  If 
the evidence does not support an 
allowance, then the RO should refer the 
veteran's claims folder to a VA 
gastroenterologist for review and the 
production of an opinion.  Since it is 
clear that the veteran has undergone 
numerous surgical procedures over his 
lifetime, it is unclear what if any 
usefulness would be presented by a 
current physical examination of the 
veteran.  Instead, the VA 
gastroenterologist is directed to 
carefully review all of the clinical 
evidence on file and to present a report 
which discusses this evidence, and to 
provide an opinion as to whether it is 
more, less, or equally likely that the 
veteran has a chronic stomach disorder 
(apparently now routinely diagnosed as 
Crohn's disease) which was incurred or 
aggravated during active military 
service, or which is otherwise 
attributable to any incident, injury or 
disease of military service.  

The veteran and representative argue that 
the veteran was hospitalized during 
service in October 1951 for some type of 
abdominal surgery, which required 21 days 
of convalescence.  It is argued that this 
was the inception of a chronic abdominal 
condition which has existed with various 
treatment and multiple surgeries 
throughout the remainder of the veteran's 
lifetime.  

At this point, the Board is unsure 
whether or not service hospitalization 
records may be obtained and, if so, what 
those records would reveal.  At least one 
medical record currently on file appears 
to indicate that the surgery that the 
veteran was provided during service in 
the early 1950s as a bilateral 
herniorrhaphy (but this is by no means 
certain).  In any event, the Board 
requests the VA doctor to include in his 
written report a discussion of the 
differences and interrelationship, if 
any, of various surgical hernia repairs, 
and diagnoses of granulomatous bowel 
disease, regional enteritis, and Crohn's 
disease.  

The VA physician's attention is also 
directed to the recently submitted 
statement of Dr. Weinstein of March 2007, 
which expresses a favorable opinion 
relating the veteran's current chronic 
Crohn's disease to a military service 
time of onset.  The VA doctor's report 
should discuss this statement.  

5.  After completing the above 
development to the extent possible, the 
RO should again review the claim.  The 
report of examination from a VA physician 
with claims folder review, if obtained, 
should be reviewed for completeness and 
returned for any corrective action if 
necessary.  Thereafter, the RO should 
again address the claim presented.  If 
the benefit sought is not granted to the 
appellant and representative's 
satisfaction, they must be provided with 
a Supplemental Statement of the Case 
which includes a discussion of the issues 
raised in the joint motion, and the 
development requested in this remand.  
They must be provided an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



